Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 06/4/2018 is a provisional of 62/514,861 filed 06/04/2017.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.  
Claims 5,14, 16-17, 20-32 are pending in the instant application. Claims 5,14, 16-17, 20-32 are being examined herewith.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 102(a) rejection of claims 5, 19 and 29-32 over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn. 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, 16-17 and 21-32 over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591) is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn. 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, and 16-32 over Mali et al. (Rho Kinase Inhibitors as Potential Therapeutic Agents for Oncogenic KIT, FLT3, and BCR-ABL Induced Leukemogenesis. Blood Nov 2009, 114 (22) 3909) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591), and Li et al. (A global transcriptional regulatory role for c-Myc in Burkitt's lymphoma cells. Proc Natl Acad Sci U S A. 2003;100(14):8164-8169) ) is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn. 
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, 16-17 and 21-32  over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012) in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591) ) is persuasive in view of amendments made to the claims. the rejection is herewith withdrawn.
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 5, 14, and 16-32 over Wen et al., (“Identification of Regulators of Polyploidization Presents Therapeutic Targets for Treatment of AMKL,” Cell, 150, pp. 575-589, August 3, 2012)in view of ZHANG, et. al (ROCK Has a crucial role in regulating prostrate tumor growth through interaction with c-Myc. Oncogene. December 2014, Vol 33, No. 49, pages 5582-5591), and Li et al. (A global transcriptional regulatory role for c-Myc in Burkitt's lymphoma cells. Proc Natl Acad Sci U S A. 2003;100(14):8164-8169) is persuasive in view of amendments made to the claims. the rejection is herewith withdrawn. 
	The following rejections are made:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 14 and 16-17, 20-32 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Versteeg et al. (EP 2 628 482 A1, August 21, 2013). 
A method for selectively killing cancer cells, said method comprising: contacting said cancer cells with dimethylfasudil, in an amount sufficient to kill said cancer cells by apoptotic cell death; wherein said cancer cells have been or are determined to express MYC above a base level; wherein the base level is MYC expression in corresponding non-cancer cells; and wherein said cancer cells are not lymphoma or leukemic cells ROCK. 
Structure of dimethylfasudil (diMF):

    PNG
    media_image1.png
    128
    161
    media_image1.png
    Greyscale

Versteeg et al. teaches Rho kinase inhibitors for the treatment of neuroblastoma. A Rho kinase inhibitor used is (S)-(+)-2-methyl-1-[(4-methyl-5-isoquinoline)sulfonyl]-homopiperazine (H-1152P). (See claims 1 and 3). The dosages include a therapeutically effective amount refers to an amount of a compound effective to prevent, alleviate or ameliorate Neuroblastoma [0039]. The reference teaches MYC mutations in neuroblastoma. The reference teaches frequently detected gene alterations are limited to MYCN amplification (20%) and ALK activations (7%) in neuroblastoma. [0002] Furthermore, the reference teaches chromothripsis-related structural aberrations frequently affected genes involved in neuroblastoma pathogenesis and were associated with amplification of MYCN or CDK4 and LOH of 1p. In one tumor, chromothripsis resulted in amplification and very strong over-expression of MYC (c-Myc). [0059] . Versteeg et al. teaches patients are sorted by the presence of genomic aberrations in neuritogenesis genes (Neuritogenesis, n=19), by MYCN amplification (MYCN, n=23), and by INSS stage (high to low). (Description of FIG 4a and b [0015])  (These teachings read on receiving a cancer sample from a subject having the cancer cells; and comparing the level of MYC expression in the cancer sample from the subject to a control sample without cancer or cancer has been or is determined to have an abnormality in MYC or testing for abnormality of MYC in cancer recited in the claims 5, 14, 22-23, 25-26, and 28). Versteeg teaches mammals, humans, and treatment of tumors [0022].
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627